                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                 CASE NO. 5:20-cr-00523-M

UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                                ORDER

LAWRENCE JAMEL USHER,

       Defendant.



       This matter comes before the court on the Defendant's Consent Motion to Seal [DE 35].

Pursuant to Local Criminal Rule 55.2 and for good cause shown, the motion is GRANTED as

follows. The Clerk of the Court shall maintain under seal the document at DE 34 until further

order of this court. Copies of the sealed document may be provided to counsel for the parties at

their requests.

                               d;:-
        so ORDERED this ZS-         day of August, 2021.




                                          QLJ C(V/'1-=4(J
                                            RICHARD E. MYERS II
                                                                            ll

                                            CHIEF UNITED STATES DISTRICT JUDGE




           Case 5:20-cr-00523-M Document 36 Filed 08/25/21 Page 1 of 1
